FILE
      1~1 CLERKS OFFICE
~EM!:: COURT,   STATE Cit' WAS! .....
    DATE        NOV 2 7 20'13

·?1:t,ai];LY1
      CHIEF JUBTidi
                            c. 9'

    IN THE SUPREME COURT OF THE STATE OF WASHINGTON




 STATE OF WASHINGTON,

                                        Respondent,         NO. 86214-1
                     v.                                     ENBANC
 DARARUEM,
                                                            Filed - -NOV- 7 2013 -
                                                                        2
                                                                     - --
                                        Petitioner.


         STEPHENS, J.-We are asked to determine whether law enforcement

 officers must expressly advise a person of his or her right to refuse entry into a

 home-i.e., provide Ferrier 1 warnings-when the officers seek to execute an arrest

 warrant. We hold that Ferrier warnings are not required in this instance, though

 any consent obtained must be voluntary under the totality of the circumstances.

           On the facts of this case, we conclude that Pierce County sheriffs deputies

 unlawfully entered Dara Ruem's mobile home in an attempt to execute an arrest

 warrant for Ruem's brother, Chantha Ruem. The deputies lacked probable cause


           1
               State v. Ferrier, 136 Wash. 2d 103, 115-16, 960 P.2d 927 (1998).
State v. Ruem (Dara), 86214-1




to believe Chantha was present, and Ruem revoked his initial consent to the entry.

Thus, the evidence recovered from the search of the home was illegally obtained
and unlawfully admitted. We reverse the Court of Appeals and vacate Ruem's

conviction.
                     FACTS AND PROCEDURAL HISTORY

      Over a period of several months in 2008, Pierce County sheriffs deputies
attempted to execute an arrest warrant for Chantha. The address on the warrant

was 10318 East McKinley Avenue.         Two dwellings-a house and a mobile

home-sat on the property. The mobile home was located adjacent to the house.
      In March 2008, Chantha' s father allowed Deputy Jeff Reigle into the house

and showed him Chantha's room. Chantha's girl friend told Reigle that Chantha
was not there.    Reigle identified one of the cars parked in the driveway as

registered to Chantha. Reigle did not encounter Chantha that day.

       Reigle surveilled the McKinley Avenue address intermittently over the next

few months. Chantha's car was often at the property. The only person Reigle

observed driving the car was Chantha's girl friend. Reigle encountered Chantha's

brother, David, at the mobile home, and David told him that Chantha was in

California. On one occasion, Reigle made a traffic stop of a vehicle leaving the
property. The driver did not know who Chantha was but told Reigle that David

was at the mobile home. Reigle never saw Chantha at the McKinley Avenue

address.




                                        -2-
State v. Ruem (Dar a), 86214-1




      On the evemng of June 4, 2008, Reigle and a team of deputies agam

attempted to serve the warrant for Chantha. Reigle went to the house to ask for

Chantha, while Deputy Kevin Fries and Sergeant Thomas Seymour went to the

mobile home. Ruem answered Fries' knock on the front door of the mobile home
and told Fries that Chantha was not there. Fries asked for Ruem's identification

because Ruem resembled photographs that Fries had seen of Chantha. Ruem told

Fries that he lived in the mobile home with his brother; Fries assumed that Ruem
meant Chantha. 2

       Ruem identified Chantha' s car, which was parked on the property, but told

Fries that Chantha had moved to California and bought a new car. Fries informed

Ruem that he was going to go inside to look for Chantha and asked Ruem "if that
was okay." Verbatim Report of Proceedings (VRP) (Dec. 10, 2008) at 33. Ruem

initially agreed but stopped the deputies as they started to cross the threshold,

saying, '"Now is not a good time."' !d. at 33, 38. At this point, Fries and Seymour

could smell burnt marijuana. Fries assured Ruem that they were not interested in
arresting him for personal use of marijuana and then entered the mobile home.

       Fries and another deputy searched the mobile home while Seymour stayed

with Ruem in the living room.       The deputies testified they were looking for
Chantha, and they did not open drawers or spaces too small to hide a person. In


       2
        Ruem claimed that he told the deputies that Chantha did not live in the mobile
home and that he had another brother named David who lived with him in the mobile
home. However, the judge who heard the suppression motion did not credit Ruem' s
testimony. The facts recited here are consistent with the court's findings.


                                         -3-
State v. Ruem (Dara), 86214-1




the kitchen, Fries spotted several small marijuana plants. The plants were visible

from the living room. Seymour arrested Ruem and informed him of his Mirandi

rights. Seymour then called for a search warrant. In the process of looking for

identifying features on the outside of the mobile home, Seymour discovered more

marijuana plants. The deputies did not find Chantha in the mobile home or in the

main house.

      Later that same day, deputies from the Pierce County sheriff's special

investigations unit executed the search warrant at the mobile home. They found

significant amounts of contraband, including more than 100 marijuana plants in

various stages of growth, equipment associated with growing and processing

marijuana, several packages of marijuana throughout the mobile home, a DVD

(digital video disk) labeled '"High Times Ultimate Grow,"' and more than $4,700

in cash. Clerk's Papers (CP) at 3. They also found a semiautomatic handgun.

                                    Procedural History

       Ruem was charged with one count each of manufacturing marijuana while

armed with a firearm, possession of marijuana with intent to deliver while armed

with a firearm, and unlawful possession of a firearm. He moved to suppress all

evidence from the search, arguing that the deputies failed to advise him of his right

to refuse their entry and did not have probable cause to believe that Chantha was

present on June 4, 2008. The trial court denied the motion on the ground that the


       3
           Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                             -4-
State v. Ruem (Dara), 86214-1




warrant for Chantha's arrest authorized the deputies' presence in the home and the

marijuana plants were in plain view.

      Ruem appealed his subsequent jury conviction, and the Court of Appeals

affirmed. The court held that the search was valid because Ruem consented to the

entry and the deputies were not required to provide Ferrier warnings in seeking to

execute the arrest warrant on Chantha. 4 State v. Ruem, noted at 162 Wash. App.
1009, slip op. at 6-9 (2009). We granted Ruem's petition for review. State v.

Ruem, 172 Wash. 2d 1006, 268 P.3d 944 (2011).

                                     ANALYSIS

      Constitutional protections of privacy are strongest in the home. U.S. CoNST.

amend. IV; WASIL CONST. art. I,§ 7; Payton v. New York, 445 U.S. 573, 590, 100
S. Ct. 1371, 63 L. Ed. 2d 639 (1980) ("the Fourth Amendment has drawn a firm

line at the entrance to the house"); State v. Young, 123 Wash. 2d 173, 185, 867 P.2d
593   (1994)    ("the   home    receives   heightened    constitutional   protection").

Warrantless searches of the home are unreasonable under both the federal and state

constitutions unless pursuant to a recognized exception.        State v. Garvin, 166
Wash. 2d 242, 249, 207 P.3d 1266 (2009). Exceptions to the warrant requirement are

carefully drawn and jealously guarded. !d. Plain view is one of these exceptions.

Id. "A plain view search" occurs when law enforcement officers "(1) have a valid

justification to be in an otherwise protected area and (2) are immediately able to

       4
         The Court of Appeals also affirmed the firearm enhancements on Ruem's
sentence. Given our disposition of this case, we do not address Ruem' s challenge to his
sentence.


                                           -5-
State v. Ruem (Dar a), 86214-1




realize the evidence they see is associated with criminal activity." State v. Hatchie,

161 Wash. 2d 390, 395, 166 P.3d 698 (2007). The question here is whether the

deputies' presence was lawful when they observed the evidence that supported the

search warrant for the mobile home. See CP at 207-08.
       The State asserts the deputies' presence inside the mobile home was justified

by (1) the valid arrest warrant for Chantha and (2) Ruem's consent. Br. of Resp't
at 20, 25-26.    In the alternative, the State argues that the search warrant was

adequately supported by the smell of marijuana and that we should uphold the

warrant under the independent source doctrine. Suppl. Br. of Resp't at 2-5. We

will discuss each of these arguments in tum.

                                 A. The Arrest Warrant
       Whether the arrest warrant for Chantha justified the deputies' entry into

Ruem's mobile home hinges on whether the deputies had probable cause to believe

that Chantha both resided there and was present on the evening of June 4, 2008.
       "[A]n arrest warrant founded on probable cause implicitly carries with it the

limited authority to enter a dwelling in which the suspect lives when there is reason

to believe the suspect is within." Payton, 445 U.S. at 603. An arrest warrant

allows law enforcement officers the limited power to enter a residence for an arrest
where (1) the entry is reasonable, (2) the entry is not a pretext for conducting other

unauthorized searches or investigations, (3) the officers have probable cause to
believe the person named in the arrest warrant is an actual resident of the home,




                                          -6-
State v. Ruem (Dara), 86214-1




and (4) the named person is actually present at the time of entry. 5 Hatchie, 161
Wash. 2d at 392-93. The parties do not dispute the first two elements. But Ruem
argues that the deputies did not have probable cause to believe that Chantha was a
resident of the mobile home or that Chantha was present that evening. Pet. for
Review at 13-16.
      Our opinion in Hatchie is instructive. There, law enforcement officers had
an arrest warrant for Eric Schinnell, whom they pursued after observing him

purchasing precursor materials for the manufacture of methamphetamine. 161
Wash. 2d at 393. Officers lost sight of Schinnell but found his truck parked in the
driveway of Raymond Hatchie's duplex and a second car registered to Schinnell

parked on the front lawn. Id. Both the vehicle registration and the arrest warrant
listed a different address for Schinnell. Id. at 404. When questioned, one neighbor

thought Schinnell lived in the house and had seen him there earlier that day and
another often saw Schinnell there. Id. at 393. A bystander also told the officers
that if Schinnell's truck was there, so was Schinnell. Id. Officers then approached
the house and knocked on the door. Id.
       Answering the knock, a resident of the duplex who had been living with
Hatchie for three months told officers that he believed Schinnell was "'home"' and
that Schinnell had been there '"off and on"' for the last two months. Id. at 393-94.

       5
         The analysis is similar under both the Fourth Amendment and article I, section 7,
even though the unique language of article I, section 7 generally provides greater
protection of individual privacy. See Hatchie, 161 Wash. 2d at 396-97 (noting both this
court and the United States Supreme Court recognize that "the sanctity of the home is
perhaps most deserving of constitutional protection").


                                           -7-
State v. Ruem (Dar a), 86214-1




Officers entered the duplex and found Schinnell hiding. !d. at 393. Based on their

observations during the search, officers obtained a warrant to search Hatchie's

residence for contraband. Id. at 394. We held that the arrest warrant provided a

legitimate occasion for the officers' plain view observations; however, we

cautioned that the facts of the case were "barely enough to suggest to a reasonable

person" that the subject of the arrest warrant actually lived in the defendant's

residence. Id. at 405.

       The trial court here concluded that "the deputies had a reasonable basis to

believe that Chantha Ruem was at the residence on June 4, 2008, based on [his]

father's statement that Chantha resided there and the fact that Chantha Ruem's

vehicle was there and had been used continuously and recently." CP at 209. This

is insufficient, as the standard under Hatchie is probable cause, not a reasonable

basis. 161 Wash. 2d at 404.

       Probable cause requires more than suspicion or conjecture. It requires facts

and circumstances that would convince a reasonably cautious person. !d. On these

facts, we cannot conclude that the deputies had information that would convince a

reasonably cautious person that Chantha was either in residence or present at the

home on the evening in question. It is true that the McKinley Avenue address was

Chantha's address of record, but deputies had no current information that Chantha

lived there. Unlike in Hatchie, where reports of Schinnell's presence were recent

and consistent, here it had been several months since Chantha's father told the

deputies Chantha lived there. VRP (Dec. 10, 2008) at 13. Additionally, deputies


                                        -8-
State v. Ruem (Dara), 86214-1




had reports from two people that Chantha had moved to California, id. at 15, 32,

and the only independent witness interviewed did not even know who Chantha
was. 6 !d. at 16-17. Deputies here never encountered Chantha on the property.

VRP (Feb. 19, 2009) at 97-98, 118; VRP (Feb. 23, 2009) at 225.                Fries and

Seymour both testified that they had no way of knowing the last time Chantha was

at the address. VRP (Feb. 19, 2009) at 98, 118.
      Even if we assume that the deputies had probable cause to believe Chantha

resided at the McKinley Avenue address because it was his address of record, the

constitution also requires probable cause to believe that the subject of the arrest
warrant is actually present at the time of entry. Hatchie, 161 Wash. 2d at 392-93.

The State argues that the deputies had probable cause to believe that Chantha was
present because his car was parked there. Br. ofResp't at 24. In Hatchie, we held

that the presence of two cars registered to Schinnell, including one that he was

driving while officers pursued him, provided probable cause that Schinnell resided

at the duplex. 161 Wash. 2d at 405.
       But here, in contrast to Hatchie, the only information deputies had was that

the car was registered to Chantha. At the same time, they knew Chantha's girl

friend lived at the property and drove the car, and they were told by family

       6
        The deputies did not believe statements by family members that Chantha was not
present. VRP (Dec. 10, 2008) at 33, 52. Certainly an. officer's impressions of an
individual's truthfulness may be relevant to a probable cause determination. But here,
with no other evidence corroborating the deputies' suspicions, and given that the deputies
had visited the McKinley Avenue address several times without encountering Chantha,
suspected misinformation on the part of Chantha's family does not amount to probable
cause.


                                           -9-
State v. Ruem (Dara), 86214-1




members that Chantha left the car behind when he moved to California and bought

another car. VRP (Dec. 10, 2008) at 15, 32. Deputies never encountered Chantha

on the days that his car was at the address, and they observed his girl friend driving

the car. See id. at 13, 15; CP at 206. Given these circumstances, we hold that the

deputies did not have probable cause to believe that Chantha was actually present

at the time the arrest warrant was executed. As a result, we hold that the arrest

warrant did not authorize the deputies to enter Ruem's mobile home.

                                     B. Consent

      Because the State cannot rely on Chantha's arrest warrant to justify its entry

into Ruem's home, we must consider the Court of Appeals' conclusion that Ruem

consented to the entry. Ruem argues that because the deputies did not advise him

he was free to withhold consent to enter-i.e., provide a Ferrier warning-the

consent was per se involuntary. See Pet. for Review at 9-13. Alternatively, he

argues that consent was not voluntarily given under the totality of the

circumstances. We must first address the threshold question of whether a Ferrier

warning was required; if it was required, we need not consider the parties'

additional arguments concerning the validity of the entry and subsequent search.

      Ferrier Warning

       In Ferrier, we considered whether our state constitution affords greater

protection than the Fourth Amendment against warrantless entry into the home




                                         -10-
State v. Ruem (Dara), 86214-1




during a "knock and talk."7 Ferrier, 136 Wash. 2d at 115. Officers had information

that Debra Ferrier was growing marijuana in her home, but lacked probable cause

to secure a warrant. !d. at 106-07. Officers knocked on her door and asked

permission to search the home for marijuana plants but did not tell Ferrier that she
had a right to refuse consent. !d. at 108-09. We held that under article I, section 7,

such a "knock and talk" procedure is inherently coercive and law enforcement

officers must inform the subject of the right to refuse consent to search before

entering the home. !d. at 115-16.

      We articulated the limits of Ferrier in State v. Bustamante-Davila, 138
Wash. 2d 964, 983 P.2d 590 (1999).            In that case, officers accompanied an

immigration and naturalization service agent to the home of Bustamante-Davila to
serve a deportation order. !d. at 969. Bustamante-Davila consented to the agent's

entry and the officers followed the agent into the house when Bustamante-Davila

stepped back from the door. !d. at 965-69. While there, officers observed an
unlawful firearm, which led to a conviction. !d. at 969-70. On review, we held

that Ferrier did not apply because the officers had not entered the home to search

for contraband without a search warrant. !d. at 984.
       We subsequently reaffirmed the limitations on the Ferrier rule. In State v.
Williams, 142 Wash. 2d 17, 27, 11 P.3d 714 (2000), we held that Ferrier did not


       7
        In a "knock and talk" procedure, officers "'go to the door, knock on the door,
make contact with the resident, ask if [they] can come in to talk about whatever the
complaint happens to be."' Ferrier, 136 Wash. 2d at 107 (quoting one of the officers'
testimony).


                                         -11-
State v. Ruem (Dara), 86214-1




apply where a homeowner granted a law enforcement officer access to his home to

verify the identity of his guests. In State v. Vy Thang, 145 Wash. 2d 630, 635-37, 41
P.3d 1159 (2002), we held that failure to give Ferrier warnings did not vitiate

consent where police entered a house to serve arrest warrants on two individuals in

the home. Finally, in State v. Khounvichai, 149 Wash. 2d 557, 559, 69 P.3d 862

(2003), we reiterated that Ferrier warnings "are required only when police officers

seek entry to conduct a consensual search for contraband or evidence of a crime."

          This case follows in the vein of Bustamante-Davila, Williams, Thang, and

Khounvichai. The deputies did not seek Ruem's consent in order to circumvent the

requirements of the search warrant process. The mobile home was of interest to

them because they suspected Chantha lived there and they had a warrant for his

arrest.     The deputies did not "seek entry to conduct a consensual search for

contraband or evidence of a crime." Khounvichai, 149 Wash. 2d at 559. In this

instance a Ferrier warning was not required. As in Williams, 142 Wash. 2d at 27-28,

we reject the invitation to "adopt a bright-line rule requiring Ferrier warnings

whenever police seek entry into a home based on the consent of the occupant." Br.

of Amicus Curiae Am. Civil Liberties Union (ACLU) at 2. We instead confirm

that Ferrier warnings apply when police conduct a "knock and talk"; they were not

required here.

          Because we reject Ruem's invitation to hold that his consent to the deputies'

entry was per se invalid under Ferrier, we must address his alternative argument




                                           -12-
State v. Ruem (Dar a), 86214-1




that even if Ferrier warnings were not required, he did not voluntarily consent to

the entry under the totality of the circumstances. 8

       Totality o(the Circumstances, Voluntariness, and Withdrawal a( Consent

       Outside of the Ferrier context, we employ a totality of the circumstances test

to determine whether consent to enter has been given voluntarily. Thang, 145
Wash. 2d at 636. This test derives from the Supreme Court's Fourth Amendment

jurisprudence. Schneckloth v. Bustamante, 412 U.S. 218, 227, 93 S. Ct. 2041, 36
L. Ed. 2d 854 (1973); State v. Shoemaker, 85 Wash. 2d 207, 211-12, 533 P.2d 123

(1975).    The factors considered are (1) the education and intelligence of the

consenting person; (2) whether Miranda warnings, if applicable, were given prior

to consent; and (3) whether the consenting person was advised of his right not to

consent.   Schoemaker, 85 Wash. 2d at 212.          No single factor is dispositive, but

consent granted "only in submission to a claim of lawful authority" is not

considered voluntary.     Schneckloth, 412 U.S. at 233 (citing Bumper v. North

Carolina, 391 U.S. 543, 548-49, 88 S. Ct. 1788, 20 L. Ed. 2d 797 (1968)); State v.


       8
         The concurrence suggests that our holding on the Ferrier question is dicta,
presumably because we reverse Ruem's conviction on other grounds. Concurrence at 1,
6. But, in similar contexts, we have long recognized that a holding rejecting a per se
argument before addressing other fact-specific arguments is not dicta. See, e.g., State ex
rei. Lemon v. Langlie, 45 Wash. 2d 82, 89-90, 273 P.2d 464 (1954). Here, it is only because
we reject Ruem's per se argument under Ferrier that we address whether his consent was
voluntary under the totality of the circumstances as well as other questions. Our
sequencing is consistent with the approach we often follow when addressing a number of
cascading arguments raised to challenge a conviction. See, e.g., Thang, 145 Wash. 2d at
636-49 (holding that a Ferrier warning was not required, but reversing Thang's
conviction on the grounds that the trial court erroneously admitted evidence of prior bad
acts).


                                          -13-
State v. Ruem (Dara), 86214-1




0 'Neill, 148 Wash. 2d 564, 579, 62 P.3d 489 (2003). Consequently, a court may

weigh any express or implied claims of police authority to search.                State v.

Reichenbach, 153 Wash. 2d 126, 132, 101 P.3d 80 (2004). 9

      Consent, once voluntarily given, may be withdrawn. A person consenting to

a search has the right to restrict or revoke that consent at any time. Ferrier, 136
Wash. 2d at 118; see also United States v. McWeeney, 454 F.3d 1030, 1034 (9th Cir.

2006) (A suspect is "free . . . to delimit or withdraw his or her consent at

anytime."); Florida v. Jimeno, 500 U.S. 248, 252, 111 S. Ct. 1801, 114 L. Ed. 2d
297 ( 1991) ("A suspect may of course delimit as he chooses the scope of the search
to which he consents.").

      Here, even if Ruem's initial consent was validly obtained, it appears he

                                               °
revoked that consent almost immediately. 1 Fries and Seymour acknowledge that,
shortly after giving consent and before allowing deputies to completely cross the

threshold of the mobile home, Ruem said, "No. This is not a good time." VRP

       9
          Because we decline to require Ferrier warnings every time police seek entry into
the home, the ACLU asks us to require them any time the police seek entry to conduct a
warrantless search, regardless of whether that search is for a person or contraband. Br. of
ACLU at 16-18. The ACLU suggests that any search carries with it a serious invasion of
privacy. In response, we note that the totality of the circumstances test includes
consideration of both coercion and consent in its multifactor test. The inapplicability of
Ferrier warnings in some cases does not mean law enforcement has leave to disregard
individual privacy rights.
        10
           Though Ruem did not raise an argument concerning the revocation of his
consent below, Ruem, slip op. at 9 n.ll, it appears at certain points in his briefing before
this court. Pet. for Review at 7 (noting in his fact section that he "retracted consent");
Suppl. Br. at 11 (arguing that "Ruem clearly withdrew his consent and at that moment the
search should have discontinued"). Because a claimed revocation is so integral to the
question of whether consent was voluntary we consider Ruem' s revocation claim not as a
late-raised issue, but as part of his argument that consent was not voluntary.


                                            -14-
State v. Ruem (Dara), 86214-1




(Dec. 10, 2008) at 33, 54. The trial court found that Ruem had "changed his

mind." CP at 207. We therefore conclude that the deputies did not have Ruem' s

voluntary consent to enter his home. And because, as previously explained, the

arrest warrant they carried did not justify their presence inside the residence, their
plain view observation of contraband from inside the home cannot form the basis

for probable cause supporting the later-executed search warrant.
         We therefore must address the State's alternative argument that the

independent source rule justifies the later-executed search warrant.
                              D. Independent Source Rule

         The State argues that even if the illegally viewed evidence is not considered,

the smell of burnt marijuana alone provides an independent source of probable
cause to uphold the search warrant. See Suppl. Br. of Resp't at 3-4. We do not

agree.

         Evidence obtained in violation of the privacy protections of the Fourth

Amendment or article I, section 7 must be excluded. State v. Afana, 169 Wash. 2d
169, 179-80, 233 P.3d 879 (2010).           The United States Supreme Court has

recognized several exceptions to the exclusionary rule, but "[u ]nlike its federal

counterpart, Washington's exclusionary rule is 'nearly categorical."' I d. at 180
(quoting State v. Winterstein, 167 Wash. 2d 620, 636, 220 P.3d 1226 (2009)). Article

I, section 7 includes no express limitations on an individual's right to privacy. I d.

While the exclusionary rule under the Fourth Amendment is meant to deter




                                           -15-
State v. Ruem (Dar a), 86214-1




unlawful police action, our state's exclusion rule serves primarily to protect an

individual's right to privacy. !d.

      One of the few exceptions that we recognize is the independent source rule,

under which a search warrant obtained with unlawfully seized evidence may still

be valid if the information that remains after excluding the improper information

independently provides probable cause.        Winterstein, 167 Wash. 2d at 633.

Significantly, the lawfully gained information must be genuinely independent of

the illegal search. State v. Gaines, 154 Wash. 2d 711, 721-22, 116 P.3d 993 (2005)

(citing Murray v. United States, 487 U.S. 533, 108 S. Ct. 2529, 101 L. Ed. 2d 472

(1988) as controlling authority).

       The State argues that the smell of marijuana may provide probable cause to

search a house. Suppl. Br. of Resp't at 2 (citing State v. Fry, 168 Wash. 2d 1, 228
P.3d 1 (2010) (suggesting the smell of marijuana wafting over a threshold provides

probable cause to support a search warrant)). Even so, it is not clear from the

record that the deputies' detection of the odor of burnt marijuana was independent

of their illegal entry into the home. Fries testified that he detected the odor of

marijuana once he "had already started to step over the threshold." VRP (Dec. 10,

2008) at 33. The trial court's findings do not establish that the marijuana smell

was evident from outside the home. Thus, on this record, we cannot conclude that

the deputies made any observations supporting probable cause prior to their illegal




                                       -16-
State v. Ruem (Dara), 86214-1




entry. Accordingly, we cannot uphold the search warrant for Ruem's home under

the independent source doctrine. 11

                                    CONCLUSION

      Ferrier wammgs are not required when law enforcement officers seek

consent to enter a home to execute an arrest warrant. Though Ferrier warnings

were not required in this case, the deputies' entry was invalid because they lacked

probable cause to believe Chantha would be in the mobile home and because

Ruem' s initial consent to the entry was revoked. The later-executed search warrant

for Ruem's home was not supported by probable cause independent of information

gathered during the unlawful entry. We therefore reverse the Court of Appeals,

and vacate Ruem's conviction.




       11
          We reject the State's reliance on Seymour's observation of starter plants outside
the mobile home. These observations, made while walldng the perimeter to look for
identifying marldngs to better describe the home in the search warrant application, cannot
stand on their own. The State claims that Ruem failed to raise a timely objection at the
suppression hearing. Suppl. Br. ofResp't at 4-5. But the defense's challenge to the entry
into the home and the search that followed encompassed a challenge to the observation of
the starter plants.


                                           -17-
State v. Ruem (Dara), 86214-1




WE CONCUR:




?72_~,C                -9




                                -18-
State v. Ruem (Dara)



                                     No. 86214-1



        WIGGINS, J. (concurring in result)-Consent-to enter a contract, to have

one's home searched, or for anything else-has no meaning unless the consenting

party has realistic alternatives available. Therefore, consent is not voluntary unless

the consenting party knows that he or she has the option to refuse. We recognized

this truth in State v. Ferrier, 136 Wash. 2d 103, 960 P.2d 927 (1998). But today, the lead

opinion engages unnecessarily refuses to apply Ferrier here even while invalidating

the home search at issue on other grounds. By limiting the scope of   Fer~ier,   the lead

opinion both creates dicta and grants the police uncalled-for power to search homes

without a warrant. I write separately to explain how the lead opinion's cramped

interpretation of Ferrier contravenes the robust protections we extend to the privacy

of the home.

        The right to privacy is enshrined in article I, section 7 of the Washington

Constitution and is more expansive than its counterpart in the Fourth Amendment to

the United States Constitution. Lead opinion at 15; accord State v. Young, 123
Wash. 2d 173, 180, 867 P.2d 593 (1994) ("Const. art. 1, § 7 'clearly recognizes an

individual's right to privacy with no express limitations'." (quoting State v. Simpson,

95 Wash. 2d 170, 178, 622 P.2d 1199 (1980) (plurality opinion))); State v. Gunwa/1, 106
Wash. 2d 54, 720 P.2d 808 (1986). Furthermore, both federal and state privacy rights

are at their strongest in the home. Lead opinion at 5 (citing Young, 123 Wash. 2d at

185).
No. 86214-1 (Wiggins, J., concurring in result)


      But as we recognized in Ferrier, 136 Wash. 2d at 116, those rights are devoid of

substance where a person does not know they exist. This is because any knock-

and-talk procedure is "inherently coercive to some degree." /d. at 115. Confronted

with a surprise show of government force and authority, most homeowners would,

and in fact do, believe they have no choice but to accede to the search. See id. at

115-16 ("virtually everyone confronted by a knock and talk accedes to the request to

permit a search of their home"). This is exactly what happened in Ferrier. There, the

defendant was confronted with four armed police officers in "raid jacket[s]"; she was

frightened, nervous, and openly crying throughout the officers' search, and feared

that her grandchildren would be taken away if she did not consent to a search of her

home. /d. at 107-09. Ferrier could not have known she was entitled to refuse the

officers entry or that she could exercise her right to exclude without fear of reprisal.

And as we held, Ferrier's reaction to the police incursion was hardly unusual or

unwarranted. Rather,

       the great majority of home dwellers confronted by police officers on
       their doorstep or in their home would not question the absence of a
       search warrant because they either (1) would not know that a warrant
       is required; (2) would feel inhibited from requesting its production, even
       if they knew of the warrant requirement; or (3) would simply be too
       stunned by the circumstances to make a reasoned decision about
       whether or not to consent to a warrantless search.

/d. at 115.

       That is, the pressures inherent to a knock and talk create a risk that officers

may circumvent constitutional search warrant requirements by playing on a

homeowner's surprise, fear, or ignorance of the law. Therefore, we held that in the

context of a knock and talk, a warning of the resident's right to refuse consent was a


                                           2
No. 86214-1 (Wiggins, J., concurring in result)

"'threshold requirement for an intelligent decision as to its exercise."' /d. at 117

(quoting Miranda v. Arizona, 384 U.S. 436, 468, 86 S. Ct. 1602, 16 L. Ed. 2d 694

(1966)).

      Significantly, in Ferrier we cited to the reasoning of the United States

Supreme Court in adopting the requirement of Miranda warnings:

             The Fifth Amendment privilege is so fundamental to our system
      of constitutional rule and the expedient of giving an adequate warning
      as to the availability of the privilege so simple, we will not pause to
      inquire in individual cases whether the defendant was aware of his
      rights without a warning being given. Assessments of the knowledge
      the defendant possessed, based on information as to his age,
      education, intelligence, or prior contact with authorities, can never be
      more than speculation; a warning is a clearcut fact. More important,
      whatever the background of the person interrogated, a warning at the
      time of the interrogation is indispensable to overcome its pressures and
      to insure that the individual knows he is free to exercise the privilege at
      that point in time.

Miranda, 384 U.S. at 468-69 (footnote omitted). These considerations are no less

important in Dara Ruem's case than in Miranda's and Ferrier's cases. The right to be

free of government intrusion in the home is as important as the privilege against self-

incrimination. It is so easy to advise a resident of the right to refuse police entry that

there is no reason to engage in a case-by-case evaluation as to whether the

resident was conscious of the right to refuse entry without a search warrant. And the

warning reassures the resident that the police will honor the sanctity of the home

and leave if consent is refused.

       The knock and talk at issue in Ferrier is not the only police procedure that

may be "inherently coercive." Ferrier, 136 Wash. 2d at 115. Here, as in Ferrier, the

police came to Ruem's own home, the core of his constitutional privacy protections.



                                            3
No. 86214-1 (Wiggins, J., concurring in result)

Like in Ferrier, the police lacked probable cause to enter Ruem's home-as the lead

opinion correctly holds-and sought Ruem's consent to entry in order to cure their

lack of probable cause. As in Ferrier, the police did not merely ask politely to be let

in, but relied on their power and authority as officers of the State. Deputy Kevin Fries

came to Ruem's door with Sergeant Tom Seymour and produced an arrest warrant

for Ruem's brother. Verbatim Report of Proceedings (VRP) (Feb. 19, 2009) at 79. It

defies reason to think that presented with an arrest warrant, a lay person like Ruem

would know the difference between arrest and search warrants, let alone question

the absence of a search warrant. Alternatively, if Ruem was stunned by the

circumstances, it is understandable that he would initially grant consent and then

almost immediately revoke it. Whether through ignorance or through panic, Ruem

granted consent that he clearly did not mean to give. So, as in Ferrier, the police

benefited from Ruem's waiving rights that he either did not know he had or did not

feel comfortable exercising.

      The lead opinion seeks to distinguish Ferrier on the ground that the intent of

the police was to arrest Ruem's brother Chantha, not to search for contraband or

other evidence. Lead opinion at 12. But regardless of police intentions, a violation of

Ruem's privacy interest occurred. In the course of searching for Chantha, the

officers "walked through the entire mobile home" looking into Ruem's closets. VRP

(Dec. 10, 2008) at 35. The lead opinion correctly notes that "[w]hile the exclusionary

rule under the Fourth Amendment is meant to deter unlawful police action, our

state's exclusion rule serves primarily to protect an individual's right to privacy." Lead

Opinion at 15-16 (citing State v. Afana, 169 Wash. 2d 169, 179-80, 233 P.3d 879


                                            4
No. 86214-1 (Wiggins, J., concurring in result)

(201 0)). If our constitution is concerned with protecting the defendant's privacy,

rather than controlling police conduct, then a test keyed to the subjective intent of

the police makes no sense.

      The lead opinion's reliance on State v. Khounvichai, 149 Wash. 2d 557, 69 P.3d
862 (2003); State v. Vy Thang, 145 Wash. 2d 630, 41 P.3d 1159 (2002); and State v.

Williams, 142 Wash. 2d 17, 11 P.3d 714 (2000), is misplaced. In all of these cases, the

defendant was a mere guest in another person's home. A guest cannot be said to

have the same sacrosanct privacy interests in the home that we ascribe to the

homeowner; indeed, we have established that "[a] guest's expectation of privacy

may be vitiated by consent of another resident." Thang, 145 Wash. 2d at 638 (citing

State v. Rodriguez, 65 Wash. App. 409, 828 P.2d 636 (1992)). In contrast, Ruem was

in his own home when the police contacted him and thus at the zenith of his

constitutional privacy protections.

       Similarly, the lead opinion's reliance on State v. Bustamante-Davila, 138
Wash. 2d 964, 983 P.2d 590 (1999), is unavailing. In that case, the defendant neither

expressly consented nor objected to the officers' entry. /d. at 981. Therefore, we held

that Bustamante-Davila had implicitly consented to the police officers' entry and

could not complain of a warrantless search. Unlike Bustamante-Davila, Ruem

"almost immediately" objected to the officers' entry, lead opinion at 14, and so no

inference of acquiescence can be drawn. Ruem made it clear that he did not want

the officers in his home. If he had been given a meaningful opportunity to invoke his

constitutional privacy rights and refuse the officers entry, he almost certainly would

have exercised it.


                                           5
No. 86214-1 (Wiggins, J., concurring in result)


      I do not propose to expand Ferrier to every contact between citizens and

police, nor to adopt a rule that would "unnecessarily hamper a police officer's ability

to investigate complaints and assist the citizenry." Williams, 142 Wash. 2d at 28.

However, when the same homestead privacy interest as in Ferrier is violated, and

when the same effect of circumventing constitutional warrant requirements is

achieved, it makes little difference that the officers did not mean to circumvent article

I, section 7 requirements. Inherently coercive police procedures that result in

violations of core privacy interests are unconstitutional, under whatever name.

Ferrier should be applied here, particularly because the lead opinion's result does

not actually rely on its Ferrier analysis. While I agree with the lead opinion's result, I

cannot agree with its stealth undermining of the homeowner's right to deny

unwarranted entry by police.




                                            6
No. 86214-1


     I concur in result.




                           7
State v. Ruem (Dara), No. 86214-1
Dissent by J.M. Johnson, J.




                                      No. 86214-1

         J.M. JOHNSON, J. (concurring in part, dissenting in part)-I agree

with the lead opinion that Ferrier 1 warnings are not constitutionally required

before law enforcement officers obtain consent for a search to enforce an

arrest warrant.

         Directly relevant to affirming Dara Ruem' s conviction, the sheriffs

deputies' separate detection of marijuana odors while outside the trailer in

this case did not constitute a search within the meaning of the plain view

exception to the search warrant requirement.                Even if the deputies only

smelled the marijuana while entering the trailer, their presence was legal.

The trailer was the known residence ofRuem's brother, Chantha, the subject

of an arrest warrant. I would affirm the Court of Appeals on all issues and

uphold the conviction of Dara Ruem.




1
    State v. Ferrier, 136 Wash. 2d 103, 960 P.2d 927 (1998).
State v. Ruem (Dara), No. 86214-1




                                    I. PLAIN VIEW

       The lead opinion properly recognizes our constitutional protections of

privacy in the home found in article I, section 7.                Lead opinion at 5.

Constitutional principles do not compel courts to force police to ignore their

senses when officers detect criminal activity. State v. Hammond, 24 Wn.

App. 596, 598, 603 P.2d 377 (1979). 2 The plain view exception still applies

when law enforcement officers "' ( 1) have a valid justification to be in an

otherwise protected area and (2) are immediately able to realize the evidence

they see is associated with criminal activity. " 1 Lead opinion at 5 (quoting

State v. Hatchie, 161 Wash. 2d 390, 395, 166 P.3d 698 (2007)).                         Law

enforcement officers are entitled to rely on their senses in making plain view

determinations. Hammond, 24 Wash. App. at 598. When the police confront a

person in a confined space who smells of a distinctive drug, there is no other

explanation for the presence of the smell except for criminal drug possession

occurring in plain view. Id.

       The issue here is not whether the deputies were lawfully inside Dara

Ruem's ·mobile home. Lead opinion at 6. The lead opinion has omitted the

2
  Although Hammond was limited by State v. Grande, 164 Wn.2d 135,187 P.3d 248
(2008), it is not overruled. Instead, the Grande court declined to extend the "plain view"
doctrine to authorize the search and arrest of multiple people occupying a vehicle that
faintly smells of marijuana.
                                          - 2-
State v. Ruem (Dara), No. 86214-1




threshold question of whether the deputies were in an "otherwise protected

area" when the plain view "search" (or "smell") occurred. 3 !d. at 5 (quoting

Hatchie, 161 Wash. 2d at 395).             If the law enforcement officers are not

intruding into a protected area where a reasonable expectation of privacy

exists when officers discover contraband, a "search" has not actually

occurred. State v. Seagull, 95 Wash. 2d 898, 901, 632 P.2d 44 (1981). A

person may have a reasonable expectation of privacy in the smells

emanating from his or her home. State v. Ross, 141 Wn.2d 304,314,4 P.3d

130 (2000).      However, the privacy expectation does not protect what is

readily apparent to law enforcement officers with legitimate business in

areas of curtilage, including points of access to the home.                   Seagull, 95
Wash. 2d at 902. 4 In this case, the deputies were outside the trailer on the front

porch when they initially perceived the smell of drug contraband. They

were lawfully within the curtilage of the trailer attempting to execute a

separate arrest warrant (for Chantha, a different defendant with the same

address).




3
  If the deputies heard a crying baby in a kidnapping case involving the baby, plain
"hearing" would dictate the same result.
4
  It cannot be seriously argued that the police are not lawfully present at the front door of
a home bearing the address of record for the object of an arrest warrant.
                                            -3-
State v. Ruem (Dara), No. 86214-1




       The trial court found as a matter of undisputed fact that "the deputies

were standing at the front door to the mobile home and could smell

marijuana in the air" and before that the officers smelled marijuana coming

from Ruem's clothing. Clerk's Papers (CP) at 207 (emphasis added). This

unchallenged finding of fact is a verity on appeal. State v. Hill, 123 Wash. 2d
641, 644, 870 P.2d 313 (1994). The deputies testified that they initially

smelled marijuana as they "started to step over the threshold."        Verbal

Report of Proceedings (Dec. 10, 2008) at 33. The "process of entering" had

begun when the deputies smelled the marijuana. Id. at 38. The second

deputy testified that the entry and smelling were simultaneous. Id. at 49.

       Even defendant Ruem conceded that the deputies were "close enough

to the inside of the trailer" to smell marijuana from the threshold. Pet. for

Review at 7. The record of the testimony at the pretrial suppression hearing

supports the court's finding that the deputies smelled marijuana prior to

entry. The trial court drew inferences from the credibility of witnesses and

concluded that the marijuana smell occurred first. Therefore, on this record,

the smell of marijuana was plain before the deputies entered the trailer. The

State has met its burden of proving that the plain view exception was

satisfied.


                                      -4-
State v. Ruem (Dara), No. 86214-1




       Because the rest of the court assumed incorrectly that the deputies

entered the trailer before smelling the marijuana, I now turn to whether there

was additional justification for the deputies' presence inside the trailer from

which marijuana was smelled and seen.

                           II. JUSTIFIED PRESENCE

A.     The Arrest Warrant

       The police are lawfully present while executing an arrest warrant

when (1) they are at the suspect's home and (2) there is reason to believe the

suspect is within. Payton v. New York, 445 U.S. 573, 603, 100 S. Ct. 1371,

63 L. Ed. 2d 639 (1980). The deputies were serving a felony arrest warrant

naming Ruem's brother, Chantha, at the address in question. 5 The trailer

and house shared one address and were on the same lot. CP at 209. Several

members of the family said that Chantha lived on the property. Chantha still

had belongings on the property, often including his automobile. Given this

evidence, it was reasonable for the police to conclude that Chantha still

resided on the property at least and that his family was attempting to conceal

him. When the police have an arrest warrant listing a name and address,

they are entitled to rely on the document that is presumed supported by

5
 Chantha himself provided this address as required before release on bail for drug
charges. CP at 24.
                                          -5-
State v. Ruem (Dara), No. 86214-1




probable cause. (Here, the warrant and records all showed this address as

Chantha's residence.)

       The use of Hatchie in the lead opinion is misplaced. Lead opinion at

7-8. The Hatchie court held that two witnesses stating the suspect lived in

the house was "barely enough to suggest to a reasonable person" that the

suspect actually lived at the house in question. 161 Wash. 2d at 405. But in

Hate hie the object of the arrest warrant was "merely a guest, not a resident."

ld. at 392. Here, Chantha had listed the address as his residence for many

purposes before it appeared on the warrant.        The presence of Chantha's

belongings in the house and automobile out front further indicates that his

residence continued at the time of the search.

       The question of Chantha' s actual presence is closer, but the trial court

decided in favor of the State. The trial court found, based on the credibility

of the deputies' testimony and the incredible and unreasonable testimony of

Ruem, that the deputies had a reasonable basis to conclude Chantha was

present when they executed the warrant.          Probable cause was based on

Chantha' s father's statement to the deputies, the fact that Chantha' s car was

regularly parked on the property, and the fact that other family members

were acting suspiciously and gave conflicting accounts when questioned


                                      -6-
State v. Ruem (Dara), No. 86214-1




about whether and when Chantha was on the property. 6 CP at 209. These

facts provide more than mere suspicion on the part of the deputies. It was

reasonable for the deputies to conclude that Chantha was in the trailer

bearing his address of record when his registered vehicle was parked on the

property and cohabitant family members gave conflicting accounts of his

whereabouts, often stating that Chantha was still residing at this site. (The

only home address he had provided at all relevant times.)

B.     Ferrier Warnings and Consent

       I agree that the deputies "did not seek Ruem's consent in order to

circumvent the requirements of the search warrant process." Lead opinion at

12 (collecting cases). The concurrence overstates the power of "a surprise

show of government force and authority" to overbear an ordinary person's

free will. Concurrence at 2. Ferrier is distinguishable on its facts because

in that case the police were attempting to circumvent the warrant

requirement specifically because "they believed that they could not obtain a

search warrant." State v. Ferrier, 136 Wash. 2d 103, 107, 960 P.2d 927 (1998).

Here, Ruem was not the direct object of the deputies' action and motivation.
6
   The lead opinion characterizes these facts as mere "impressions of [the family
members'] truthfulness." Lead opinion at 9 n.6. However, when one person says
Chantha was there and another says he is not, at least one of those family members is not
telling the truth. Lying to the police is supportive of probable cause. Sibron v. New York,
392 U.S. 40, 88 S. Ct. 1889, 1904,20 L. Ed. 2d 917 (1968).
                                           -7-
State v. Ruem (Dara), No. 86214-1




The deputies sought Chantha under a court's arrest warrant. Accordingly, I

believe that the deputies obtained consent to search the trailer for Chantha

notwithstanding the absence of Ferrier warnings. I concur with the Ferrier

warning analysis in part B of Justice Stephens' opinion.

       I concur in the lead opinion's Ferrier holding, and the rule in this case

remains that law enforcement officers' failure to inform one resident of a

home about the right to refuse consent to execute an arrest warrant does not

render that consent per se invalid. Instead, a reviewing court will continue

to evaluate the totality of the circumstances.

       In Washington, "[w]hen there is no majority opinion, the holding is

the narrowest ground upon which a majority agreed." In re Pers. Restraint

of Francis, 170 Wash. 2d 517, 532 n.7, 242 P.3d 866 (2010). 7 Therefore, when




7
  I recognize that the United States Supreme Court uses a different rule: "When a
fragmented Court decides a case and no single rationale explaining the result enjoys the
assent of five Justices, 'the holding of the Court may be viewed as that position taken by
those Members who concurred in the judgments on the narrowest grounds."' Marks v.
United States, 430 U.S. 188, 193, 97 S. Ct. 990, 51 L. Ed. 2d 260 (1977) (emphasis
added) (quoting Gregg v. Georgia, 428 U.S. 153, 169 n.l5, 96 S. Ct. 2909,49 L. Ed. 2d
859 (1976)). I see no reason for this court to follow that rule because of the significant
differences between this court and our federal counterpart. We are elected directly by the
people rather than appointed. We interpret two constitutions, not just one. Our oath
requires us to faithfully and diligently perform the duties of our office. Just because my
conscience will not allow me to sign an opinion that reverses Ruem' s conviction does not
invalidate my opinion that Justice Stephens' Ferrier holding correctly states the law in
Washington.
                                           -8-
State v. Ruem (Dara), No. 86214-1




the rationale for a dissent more closely aligns with the lead opinion on a

certain issue, that rationale forms the court's holding as to that issue.

C.        Ordinary Consent and the Totality of the Circumstances

          The deputies asked for permission to search the trailer and Ruem

initially consented. The lead opinion correctly states the factors we should

consider in analyzing the voluntariness of consent.                Lead opinion at 13.

These factors are "( 1) the education and intelligence of the consenting

person; (2) whether Miranda[ 8] warnings, if applicable, were given prior to

consent; and (3) whether the consenting person was advised of his right not

to consent." Id. (citing State v. Shoemaker, 85 Wash. 2d 207, 211-12, 533 P.2d
123 (1975)).         However, I think these factors weigh in favor of finding

voluntary consent here.

          Ruem was intelligent enough to know how to run a sophisticated grow

operation in his home. He had enough education to give evasive answers to

the deputies and later attempted to limit that consent shortly after it was

given. The first factor weighs against Ruem. The second and third factors

did not apply here. Miranda warnings were not applicable because Ruem

was not under arrest when he gave consent. Ruem had no right to refuse


 8
     Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).
                                             -9-
State v. Ruem (Dara), No. 86214-1




consent because the deputies had authorization to search the trailer pursuant

to the arrest warrant. See supra pp. 3-5. Thus, the consent was voluntary.

       There is no fourth factor regarding the length of time consent was

granted before it was withdrawn. Mere moments existed between the time

Ruem consented and the time Ruem withdrew consent. But those moments

here require an important legal distinction.      After consent, but before

withdrawal, the deputies smelled marijuana in the trailer. Once in the trailer

lawfully, the police now had probable cause to believe criminal activity was

occurring in their presence. Law enforcement officers have neither duty nor

legal requirement to ignore their sense of smell when it reveals that criminal

activity is afoot. Hammond, 24 Wash. App. at 598. Hammond still stands for

this proposition. Grande merely sought to prohibit law enforcement officers

from arresting a car full of people just because they smell marijuana inside,

which could originate from one person or even the car itself. Grande, 164
Wash. 2d at 146.      In this case, no one else was in the trailer so the only

"individual privacy" concerns at stake here are those of Ruem. Id.        The

concerns raised by Grande are not present here.




                                    - 10-
State v. Ruem (Dara), No. 86214-1




D.     Independent Source Rule

       Until this year, marijuana consumption (manufacture or distribution)

was clearly criminal activity in Washington and still is criminal activity

under the federal laws of the United States. The activity at issue in this case

was commercial manufacture of marijuana, which is still illegal without a

license. Because the police detected the distinct odor of marijuana while

entering the trailer at the defendant's invitation, this also was sufficient to

meet the independent source rule.         The smell of marijuana has no other

explanation than the presence of mariJUana.              Therefore, the smell of

marijuana was sufficient to substantiate the probable cause that eventually

gave rise to the search warrant. See supra pp. 2-3, 7. 9

       The United States Supreme Court has declined to extend the plain

smell doctrine to smells detected by dog. Florida v. Jardines, _U.S._,

133 S. Ct. 1409, 185 L. Ed. 2d 495 (2013). However, the justification for

that rule is that a smell by a service dog is more akin to a search than smells

detectable by humans that are in plain view because the dog is an

"instrument" that extends the senses of the police. !d. at 1424. The odor of

marijuana may provide probable cause to seek a warrant but does not,

9
  The search following issuance of the warrant uncovered more marijuana plants and
lighting consistent with a grow operation.
                                         - 11 -
State v. Ruem (Dara), No. 86214-1




without exigent circumstances, justify a warrantless search. State v. Tibbles,

169 Wash. 2d 364, 370, 236 P.3d 885 (2010). 10             In this case, because the

deputies smelled the marijuana without assistance while entering the trailer

at Ruem's invitation, the smell itself did not constitute an illegal search.

They then obtained a search warrant that had several bases not violative of

Ruem' s constitutional rights and so the evidence should not be suppressed.

                               III. CONCLUSION

       The lead opinion and concurrence mistakenly assume that a search

occurred. Because the deputies entered Ruem's trailer while smelling the

marijuana, the smell itself did not constitute a search. The trial court found

this as the trier of fact during the pretrial suppression hearing. This fact was

unchallenged on appeal. Because the deputies were standing outside the

trailer when they detected criminal activity with their sense of smell, Ruem's

constitutional rights were not violated.         We should affirm the Court of

Appeals and hold that Ferrier warnings are not required before obtaining

consent to search a home when consent is not obtained merely to circumvent



10
   Based upon the discovery of marijuana in Ruem's trailer, the deputies ultimately did
obtain a search warrant. The smell itself was sufficient probable cause to justify the
warrant. Perhaps the plants in the kitchen could be suppressed because they were
discovered during a search without exigent circumstances; however, the grow room was
only opened after obtaining the warrant.
                                        - 12-
State v. Ruem (Dara), No. 86214-1




the warrant requirement.        The conclusions above dictate that Ruem' s

conviction must be upheld. Because the court does not do so, I dissent.




                                      - 13 -
State v. Ruem (Dara), No. 86214-1




                                    - 14-